DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 06/22/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Ahn et. al, (CN 105900369 A), in view of (3GPP TSG RAN WG1 Meeting Ad Hoc, Vancouver, January 22nd-26th, 2018, R1-1800036, Agenda Item: 7.3.3.2, Source: Huawei, HiSilicon, Title: Summary of remaining issues on HARQ management) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 03/25/2022 has been withdrawn.  

Allowable Subject Matter
3.	Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The combination as set forth above failed.  Further, the prior arts on record do not suggest following as arranged:
	“receiving, by a terminal device, a first physical downlink shared channel (PDSCH) and a second PDSCH from a network device, wherein a time for receiving the first PDSCH is earlier than a time for receiving the second PDSCH, and a time for sending hybrid automatic repeat request (HARQ) information corresponding to the first PDSCH is later than a time for sending hybrid automatic repeat request (HARQ) information corresponding to the first PDSCH is later than a time for sending HARQ information corresponding to the second PDSCH.”
“determining, by the terminal device, that transmission of the second PDSCH interrupts a processing performed by the terminal device on the first PDSCH; and”
“responsive to the terminal device determining that the transmission of the second PDSCH interrupts the processing performed by the terminal device on the first PDSCH, interrupting, by the terminal device, processing of the first data corresponding to the first PDSCH.”
Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463